Case 1:21-cv-00814-JPH-MPB Document 5 Filed 04/09/21 Page 1 of 4 PageID #: 18




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

ZACK HITCHINGS,                    )
                                   )
                       Plaintiff,  )
                                   )
                    v.             )                            No. 1:21-cv-00814-JPH-MPB
                                   )
INDIANA DEPARTMENT OF CORRECTIONS, )
PLAINFIELD CORRECTIONAL FACILITY,  )
I.D.O.C Facilities,                )
                                   )
                       Defendants. )

  ORDER GRANTING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS,
    DISMISSING COMPLAINT, AND DIRECTING FURTHER PROCEEDINGS

                                               I.
                                     In Forma Pauperis Status

       The plaintiff's motion for leave to proceed in forma pauperis, dkt. [2], is granted to the

extent that the plaintiff is assessed an initial partial filing fee of Sixty-Two Dollars and Twenty-

Eight Cents ($62.28). See 28 U.S.C. § 1915(b)(1). The plaintiff shall have through May 7, 2021,

in which to pay this sum to the clerk of the district court.

       The plaintiff is informed that after the initial partial filing fee is paid, he will be obligated

to make monthly payments of 20 percent of the preceding month's income each month that the

amount in his account exceeds $10.00, until the full filing fee of $350.00 is paid. 28 U.S.C.

§ 1915(b)(2).




                                                  1
Case 1:21-cv-00814-JPH-MPB Document 5 Filed 04/09/21 Page 2 of 4 PageID #: 19




                                               II.
                                       Screening Standard

       The plaintiff is a prisoner currently incarcerated at Plainfield Correctional Facility.

Because the plaintiff is a prisoner, his complaint is subject to the screening requirements of

28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                               III.
                                          The Complaint

       The complaint names three defendants: 1) the Indiana Department of Correction (IDOC),

2) Staff at Plainfield Correctional Facility, and 3) Staff at Other IDOC Facilities. The plaintiff

makes the following allegations in the complaint. Due to the COVID-19 pandemic, visitors have

not been allowed at Plainfield Correctional Facility since March 2020. Mail received by inmates

is photocopied before they receive it so that drugs cannot be received by mail. Despite these

conditions, the availability and use of drugs in the facility has increased during the pandemic. This

exposes the plaintiff to second-hand smoke which has caused him to have headaches and crazy



                                                 2
Case 1:21-cv-00814-JPH-MPB Document 5 Filed 04/09/21 Page 3 of 4 PageID #: 20




thoughts. The increase in drug use by other inmates has also led to an increase in fighting, making

the facility more dangerous. The plaintiff alleges that the defendants are responsible for these

conditions. He seeks money damages.

                                             IV.
                 Dismissal of the Complaint and Opportunity to Show Cause

       All claims against IDOC are dismissed because they are barred by the Eleventh

Amendment. "'The Eleventh Amendment bars private litigants' suits against nonconsenting states

in federal courts, with the exception of causes of action where Congress has abrogated the states'

traditional immunity through its powers under the Fourteenth Amendment.'" de Lima Silva v. Dep't

of Corrections, 917 F.3d 546, 565 (7th Cir. 2019) (quoting Joseph v. Bd. of Regents of Univ. of

Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005)). "This immunity extends to state agencies and state

officials in their official capacities." Id. Because the IDOC is a state agency, Eleventh Amendment

immunity bars the plaintiff's claims against it.

       All claims against the staff at Plainfield Correctional Facility and other IDOC Facilities are

dismissed because a group of unknown individuals is not a suable entity under § 1983.

Furthermore, to the extent the plaintiff alleges that staff were negligent, such a claim does not state

a violation of the Constitution. Negligence alone is not sufficient to support a § 1983 claim. See

Huber v. Anderson, 909 F.3d 201, 208 (7th Cir. 2018).

       The plaintiff's complaint must be dismissed for each of the reasons set forth above. The

plaintiff shall have through May 7, 2021, in which to show cause why Judgment consistent with

this Order should not issue or to file an amended complaint naming a viable defendant. See

Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013) ("Without at least an

opportunity to amend or to respond to an order to show cause, an IFP applicant's case could be




                                                   3
Case 1:21-cv-00814-JPH-MPB Document 5 Filed 04/09/21 Page 4 of 4 PageID #: 21




tossed out of court without giving the applicant any timely notice or opportunity to be heard to

clarify, contest, or simply request leave to amend.").

       If the plaintiff files an amended complaint, it must be a complete statement of his claims,

including the factual basis of those claims and the relief he seeks. See Beal v. Beller, 847 F.3d 897,

901 (7th Cir. 2017) ("For pleading purposes, once an amended complaint is filed, the original

complaint drops out of the picture."). The proposed amended complaint should have the proper

case number, 1:21-cv-00814-JPH-MPB, and the words "Amended Complaint" on the first page.

SO ORDERED.

Date: 4/9/2021




Distribution:

ZACK HITCHINGS
957017
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Inmate Mail/Parcels
727 MOON ROAD
PLAINFIELD, IN 46168




                                                  4
